Citation Nr: 0921278	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  04-37 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a heart murmur, also 
diagnosed as severe mitral valve regurgitation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active duty training (ACDUTRA) from 
March 1960 to September 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in April 2004 by the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
Veteran's claim for entitlement to service connection for a 
heart murmur, also diagnosed as severe mitral valve 
regurgitation.  

In October 2007 and November 2008 the Board remanded the 
Veteran's appeal to the RO for additional development.  The 
development has been completed, and the case is before the 
Board for final review.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The record reflects no competent medical evidence of 
complaints of or treatment for any heart disorder for over 30 
years after service, and the only competent and persuasive 
opinion addressing the question of whether any post-service 
heart disorder was caused or aggravated by military service 
weighs against the claim.


CONCLUSION OF LAW

A heart murmur, also diagnosed as severe mitral valve 
regurgitation, was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
a heart murmur disability was received in February 2004.  
Thereafter, he was notified of the general provisions of the 
VCAA by the Winston-Salem RO and Appeals Management Center 
(AMC) in correspondence dated in February 2004, December 
2004, and October 2007.  These letters notified the Veteran 
of VA's responsibilities in obtaining information to assist 
the Veteran in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in March 2009.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Additional notices as to this matter were provided in October 
2007 and December 2008.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records and private treatment records have 
been obtained and associated with his claims file.  The 
Veteran has also been provided with a VA cardiovascular 
examination to assess the current nature and etiology of his 
claimed heart disability.  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claim, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including endocarditis, may be 
presumed to have been incurred in or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  See 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2008).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran's February 1960 enlistment physical examination 
report noted the presence of a murmur, "which appear[ed] to 
be rheumatic heart disease."  His physical capacity on a 
PULHES (Physical capacity, Upper extremities, Lower 
extremities, Hearing, Eyes and PSychiatric) scale was rated 
as a 2, and he was determined to be qualified for service.  
(See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) 
(observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service)).  An August 1960 
clinical summary described the Veteran's evaluation at an 
Army hospital for a heart murmur.  The chest X-ray and an 
electrocardiogram were normal.  The impression was rheumatic 
valvulitis, inactive, with deformity of the valve, 
specifically mitral insufficiency.  Based on this finding, a 
Medical Board Proceeding recommended the Veteran's separation 
from service.  His physical capacity on PULHES profile at 
separation was listed as 4.

Private treatment records from Onslow Memorial Hospital dated 
in October 2003 showed that the Veteran was brought to the 
emergency room for complaints of rapid palpitations for over 
a week with shortness of breath, paroxysmal nocturnal 
dyspnea, two-pillow orthopnea, and some chest pains.  The 
diagnosis included severe mitral regurgitation, and he was 
transferred to Pitt County Memorial Hospital for further 
evaluation and treatment.

Inpatient private treatment records from Pitt County Memorial 
Hospital dated in October 2003 showed that the Veteran was 
admitted with rapid heart beats for the first time, shortness 
of breath, and chest pain.  A transesophageal echocardiogram 
report listed study conclusions of severe mitral 
regurgitation with severe prolapse of P2 and most likely P1; 
evidence of torn chord was seen; however, endocarditis could 
not be ruled out.  A coronary angiography and catheterization 
report listed an impression of normal coronaries, severe 
mitral regurgitation, and cardiac output of 3.40.  An 
operative report noted that the Veteran was in his usual 
state of health until one week ago when he was admitted due 
to congestive heart failure symptoms and rapid atrial 
fibrillation.  He underwent a minimally invasive mitral valve 
repair operation and Maze procedure.  The post-operative 
diagnosis included severe mitral valve regurgitation.  A 
discharge summary indicated that the Veteran was discharged 
home in an improved condition after approximately one week in 
the hospital.

In a notice of disagreement dated in May 2004, the Veteran 
acknowledged that he had a heart murmur prior to service, but 
asserted that because he did not have serious problems until 
after he completed basic and additional training, his heart 
disorder was aggravated by service.

In a lay statement received from the Veteran's mother in 
October 2004, she indicated that she had no knowledge of her 
son having any heart murmur or other heart problems during 
his youth.  In a lay statement from the Veteran's sister 
dated in January 2005, she did not recall the Veteran ever 
having rheumatic fever as a child.

In a memorandum dated in September 2007 from A. G., M.D., 
MPH, a medical consultant for The American Legion, Dr. A. G. 
indicated that she reviewed the Veteran's claims file and 
pertinent medical records.  She observed that on entry 
examination, the Veteran was diagnosed with rheumatic 
valvulitis (inactive) and deformity of the valve with mitral 
insufficiency, but he was declared qualified for service and 
given a PULHES score of 2, indicating that he had a medical 
condition or physical defect that may require some activity 
limitations.  She also noted that following evaluation at a 
U.S. Army Hospital in August 1960, which revealed a Grade IV 
systolic murmur, it was determined that the Veteran was not 
qualified for retention in the military and was assigned a 
PULHES score of 4, indicating that he had one or more medical 
conditions or physical defects of such severity that 
performance of military duty must be drastically limited.  
Dr. A. G. opined that it was at least as likely as not that 
the Veteran's mitral valve deformity with mitral 
insufficiency became worse during active service.  She 
reasoned that the increase of the PULHES score from 2 to 4 
demonstrated a worsening of his condition.

In a VA heart examination report dated in January 2009, the 
surgeon noted that he reviewed the claims file.  The Veteran 
stated that after he left the service, he performed 
automotive body work (physically demanding) and subsequently 
started an insurance adjustment firm.  He stated that he did 
not seek any medical treatment or take any medications for 
any heart condition until 2003 when he developed acute 
dyspnea and underwent mitral valve repair in October 2003.  
Following a physical examination and diagnostic testing 
(stress test, left ventricle dysfunction testing, chest x-
ray, and ECG/HOLTER/ECHO test), the diagnosis was mitral 
valve prolapse status post maze procedure and mitral valve 
repair (successful) with no significant effects on occupation 
or usual daily activities.  The examiner commented that the 
Veteran's condition had been cured with surgery, and there 
was no atrial fibrillation, nor mitral valve insufficiency 
present.

The examiner concluded that there was no evidence documenting 
chronic aggravation of the Veteran's underlying mitral valve 
prolapse or valve disorder.  First, he reasoned that although 
the Veteran entered service with a pre-existing heart murmur 
and was diagnosed with rheumatic valvular disease, subsequent 
echocardiogram and surgery in 2003 documented that he never 
had rheumatic valvular disease (no rheumatic valvular lesions 
present) and instead had mitral valve prolapse.  Second, he 
explained that the increase in PULHES rating during service 
did not demonstrate a worsening of the Veteran's underlying 
valve disorder, contrary to the assertion of Dr. A. G.  He 
noted that the service treatment records contained no 
discussion or findings of a worsened condition and that the 
PULHES rating merely acknowledged that the Veteran did not 
tolerate performing the physical duties he was subjected to.  
He added that without subjecting him to these duties, the 
initial PULHES rating was an estimate.  The examiner also 
reported that cardiovascular literature does not support the 
assertion that exercise causes or chronically aggravates the 
condition of mitral valve prolapse.  Finally, the examiner 
reasoned that as the Veteran was free of significant 
complaints or cardiovascular medications in excess of 30 
years following separation from service, there was no 
evidence that supported the assertion that military service 
aggravated the Veteran's mitral valve prolapse in any 
measurable manner.

In April 2009 after the claim was certified to the Board, the 
Veteran submitted a graphical VA diagnostic test 
(electrocardiogram) conducted in January 2009 in conjunction 
with the VA heart examination.  No waiver of RO jurisdiction 
was provided.  However, because the January 2009 VA examiner 
described all diagnostic test results in his report, the 
graphical markings of this diagnostic test are duplicative.  
Therefore, the Board finds that a waiver is unnecessary.  See 
38 C.F.R. § 20.1304 (2008).

The Board has considered the Veteran and his representative's 
contentions, but finds that service connection for the 
Veteran's heart murmur, later diagnosed as mitral valve 
regurgitation, is not warranted because there is no 
persuasive medical evidence establishing a connection between 
his mitral valve disorder, which was corrected with surgery, 
and any event, injury, or disease during active military 
service.  

The Board observes that the first medical evidence of record 
of any post-service heart problems are the October 2003 
private hospital treatment records, which showed severe 
mitral valve regurgitation more than 30 years after 
separation from service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (the passage of many years between 
service discharge and medical documentation of a claimed 
disability is evidence against a claim of service 
connection).

The Board also notes that only the September 2007 private 
memorandum from Dr. A. G. and the January 2009 VA examination 
report contain opinions regarding the relationship between 
the Veteran's heart murmur or valve disorder with events or 
injuries during active service.  The private physician's 
medical opinion, however, is of little probative value 
because she did not physically examine the Veteran, she did 
not explain how an increase in the Veteran's PULHES rating 
between entrance and separation from service demonstrated an 
aggravation of a heart murmur or valve disorder, she did not 
discuss any of the Veteran's post-service private 
hospitalization records pertaining to his heart disorder, nor 
did she consider the time period of more than 30 years from 
service in which the Veteran did not complain of or seek 
treatment for any heart problems.  

In comparison, the January 2009 VA examiner's medical opinion 
was supported by a review of the entire claims file; 
diagnostic testing and physical examination of the Veteran; 
cardiovascular literature; and the passage of time itself, 
whereby the Veteran performed automotive body work, started a 
business, and went about his daily life without complaint or 
treatment of any heart problems for more than 30 years.  
Therefore, the Board finds that the January 2009 medical 
opinion is persuasive, and the claim for service connection 
for a heart murmur or severe mitral valve regurgitation must 
be denied because it was not shown to be caused or aggravated 
by military service.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 302-04 (holding that it is the factually accurate, 
fully articulated, sound reasoning for the conclusion that 
contributes to the probative value to a medical opinion).

In addition to the medical evidence, the Board has considered 
the assertions that the Veteran and his representative 
advanced in connection with the claim on appeal.  The Board 
has considered the Veteran's claim that he has a current 
heart disorder that was caused or aggravated by military 
service.  However, questions of medical diagnosis and 
causation are within the province of medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
Veteran is a layperson without the appropriate medical 
training or expertise, he is not competent to render 
probative (i.e., persuasive) opinions on such medical 
matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge.").  Consequently, the lay 
assertions as to the nature or etiology of his claimed heart 
disorder have no probative value.

For all the foregoing reasons, the claim for service 
connection for a heart murmur or severe mitral valve 
regurgitation must be denied.  In arriving at the decision to 
deny the claim, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Entitlement to service connection for a heart murmur, also 
diagnosed as severe mitral valve regurgitation, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


